 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:18-CV-00808-KJM-CKD
12                  Plaintiff,
                                                              PARTIAL FINAL JUDGMENT OF
13          v.                                                FORFEITURE RE REAL PROPERTY
                                                              LOCATED AT 4343 NORTH FORTY,
14   REAL PROPERTY LOCATED 4343 NORTH                         LINCOLN, CA AND 5371 ONTARIO STREET,
     FORTY, LINCOLN, CALIFORNIA, PLACER                       SACRAMENTO, CA
15   COUNTY, APN: 031-310-028-000,
     INCLUDING ALL APPURTENANCES AND
16   IMPROVEMENTS THERETO, ET AL.,
17                  Defendants.
18          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:
19          1.     This is a civil forfeiture action against eight real properties, two of which are the real

20 property located at 4343 North Forty, Lincoln, California, Placer County, APN: 031-310-028-000

21 (“defendant North Forty”) and the real property located at 5371 Ontario Street, Sacramento, California,

22 Sacramento County, APN: 023-0275-015-0000 (“defendant Ontario Street”).

23          2.     A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on April 5, 2018,

24 alleging that said defendant North Forty and defendant Ontario Street properties are subject to forfeiture

25 to the United States pursuant to 21 U.S.C. §§ 881(a)(6) and 881(a)(7).

26          3.     On June 1, 2018, the defendant North Forty property was posted with a copy of the

27 Complaint and Notice of Complaint. On July 24, 2018, the defendant Ontario Street property was

28 posted with a copy of the Complaint and Notice of Complaint.
                                                          1
                                                                                      Partial Final Judgment of Forfeiture
 1          4.     Beginning on April 20, 2018, for at least 30 consecutive days, the United States

 2 published Notice of the Forfeiture Action on the official internet government forfeiture site

 3 www.forfeiture.gov. A Declaration of Publication was filed on May 21, 2018.

 4          5.     In addition to the public notice on the official internet government forfeiture site

 5 www.forfeiture.gov, actual notice or attempted notice was given to the following individual(s):

 6                 a.      Qihua Pan
                   b.      Gayle Ansell, Pensco Trust Company, c/o Iron Oak Home Loans, Inc.
 7                 c.      Stephen M Ward and Debra L Ward, c/o Iron Oak Home Loans, Inc.
                   d.      Jing Jie Jiang
 8                 e.      Khoi Vo
 9          6.     Claimant Khoi Vo filed a Claim on May 25, 2018 and an Answer on June 22, 2018,

10 claiming a lien holder interest in the defendant Ontario Street property. Claimants Stephen M Ward and

11 Debra L Ward Trust filed a Claim on June 13, 2018 and an Answer on June 25, 2018, claiming a lien

12 holder interest in the defendant North Forty property. Claimant Ling Yan Jiang filed a Claim and

13 Answer to the Complaint on June 29, 2018 claiming an interest in the defendant North Forty Property.

14 Claimant Jing Jie Jiang filed a Claim and Answer to the Complaint on June 29, 2018 claiming an

15 interest in the defendant Ontario Street property. No other parties have filed claims or answers

16 regarding the defendant North Forty property or the Ontario Street property, and the time in which any

17 person or entity may file a claim and answer has expired.

18          7.     On February 12, 2019, escrow closed for the defendant property at 5371 Ontario Street,

19 Sacramento, California, Sacramento County, APN: 023-0275-015-0000, and the United States received

20 a wire transfer in the amount of $33,549.38, which will be substituted in lieu of the real property. Khoi

21 Vo was paid in full through escrow. Khoi Vo filed a Stipulation and Order to Withdraw his Claim on

22 September 26, 2019. On May 10, 2019, escrow closed for the defendant property at 4343 North Forty,

23 Lincoln, California, Placer County, APN: 031-310-028-000, and the United States received a wire

24 transfer in the amount of $251,994.23, which will be substituted in lieu of the real property. Gayle

25 Ansell and Stephen M Ward and Debra L Ward Trust were paid in full through escrow. Gayle Ansell

26 and Stephen M Ward and Debra L Ward Trust filed a Stipulation and Order to Withdraw their Claim on

27 August 12, 2019.

28 /////
                                                         2
                                                                                     Partial Final Judgment of Forfeiture
 1          8.      The Clerk of the Court has defaulted the property owner for the North Forty property

 2 after they were served with the Complaint documents and failed to file a claim within the statutory

 3 period to file a claim. Accordingly, the Clerk of the Court entered a Clerk’s Certificate of Entry of

 4 Default against Qihua Pan on January 16, 2019. Pursuant to Local Rule 540, the United States and

 5 claimants thus join in a request that as part of the Partial Final Judgment of Forfeiture in this case the

 6 Court enter a default judgment against the interests, if any, of Qihua Pan without further notice.

 7          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

 8 AND ADJUDGED:

 9          1.      Judgment is hereby entered against claimants Ling Yan Jiang, Qihua Pan, Gayle Ansell,

10 Pensco Trust Company, c/o Iron Oak Home Loans, Inc., Stephen M Ward and Debra L Ward, c/o Iron

11 Oak Home Loans, Inc., Jing Jie Jiang and Khoi Vo, and all other potential claimants who have not filed

12 claims in this action.

13          2.      Upon entry of a Final Judgment of Forfeiture, $166,994.23 of the Approximately

14 $251,994.23 in net proceeds from the sale of defendant real property located at 4343 North Forty,

15 Lincoln, California, Placer County, APN: 031-310-028-000, together with any interest that may have

16 accrued on the total amount of net proceeds, shall be forfeited to the United States pursuant to 21 U.S.C.

17 §§ 881(a)(6) and 881(a)(7), to be disposed of according to law.

18          3.      Upon entry of a Final Judgment of Forfeiture herein, but no later than 60 days thereafter,

19 $85,000.00 of the Approximately $251,994.23 in net proceeds from the sale of defendant real property

20 located at 4343 North Forty, Lincoln, California, Placer County, APN: 031-310-028-000, shall be

21 returned to claimant Ling Yan Jiang through attorney Linda M. Parisi.

22          4.      Upon entry of a Final Judgment of Forfeiture, $20,549.38 of the Approximately

23 $33,549.38 in net proceeds from the sale of defendant real property located at 5371 Ontario Street,

24 Sacramento, California, Sacramento County, APN: 023-0275-015-0000, together with any interest that

25 may have accrued on the total amount of net proceeds, shall be forfeited to the United States pursuant to

26 21 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of according to law.

27          5.      Upon entry of a Final Judgment of Forfeiture herein, but no later than 60 days thereafter,

28 $13,000.00 of the Approximately $33,549.38 in net proceeds from the sale of defendant real property
                                                          3
                                                                                      Partial Final Judgment of Forfeiture
 1 located at 5371 Ontario Street, Sacramento, California, Sacramento County, APN: 023-0275-015-0000,

 2 shall be returned to claimant Jing Jie Jiang through attorney Linda M. Parisi.

 3          6.      The United States and its servants, agents, and employees are released from any and all

 4 liability arising out of or in any way connected with the filing of the Complaint and the posting of the

 5 defendant properties with the Complaint and Notice of Complaint. This is a full and final release

 6 applying to all unknown and unanticipated injuries, and/or damages arising out of or in any way

 7 connected with the filing of the Complaint and the posting of the defendant properties with the

 8 Complaint and Notice of Complaint, as well as those now known or disclosed. Claimant waived the

 9 provisions of California Civil Code § 1542.

10          7.      Claimants waive any and all claim or right to interest that may have accrued on the

11 money being forfeited in lieu of the defendant real property.

12          8.      All parties are to bear their own costs and attorneys' fees.

13          9.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

14 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

15          10.     Based upon the allegations set forth in the Complaint filed April 5, 2018, and the

16 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

17 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

18 the posting of the defendant properties with the Complaint and Notice of Complaint, and for the

19 commencement and prosecution of this forfeiture action.

20                  SO ORDERED THIS 11th day of December, 2019.

21

22
                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                          4
                                                                                     Partial Final Judgment of Forfeiture
